455 Pa. 162 (1974)
Commonwealth
v.
Frazier, Appellant.
Supreme Court of Pennsylvania.
Submitted November 8, 1973.
January 24, 1974.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
Nelson Romisher, for appellant.
Maxine J. Stotland, David Richman, and Milton M. Stein, Assistant District Attorneys, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION BY MR. JUSTICE ROBERTS, January 24, 1974:
Appellant, Daniel Frazier, appeals from the denial of relief under the Post Conviction Hearing Act [PCHA], Act of January 25, 1966, P.L. (1965) 1580, 19 P.S. §§ 1180-1 to -14 (Supp. 1973). Certain of the issues he presently raises were decided adversely to him in his direct appeal, Commonwealth v. Frazier, 443 Pa. 178, 279 A.2d 33 (1971), and are therefore finally litigated. PCHA, supra at 19 P.S. § 1180-4(a) (3). These *163 issues may not now be reconsidered, either under the theories then advanced, or under new theories now argued. Commonwealth v. Orr, 450 Pa. 632, 301 A.2d 608 (1973); Commonwealth v. Slavik, 449 Pa. 424, 297 A.2d 920 (1972).
Appellant's remaining claims were raised in the trial court, decided on the merits, and not presented in his direct appeal. Consequently, they are likewise finally litigated and may not be reviewed. PCHA, supra at 19 P.S. § 1180-4(a) (1).
Appellant asserts, however, that his appellate counsel was ineffective because counsel did not present on direct appeal every issue raised at trial. Our examination of the record satisfies us that this contention is without merit. See Commonwealth v. Hill, 450 Pa. 477, 301 A.2d 587 (1973); Commonwealth v. Baker, 429 Pa. 209, 239 A.2d 201 (1968); Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967). See also ABA Code of Professional Responsibility, DR 7-101 (B) (1) (1969).
Order affirmed.